Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 5, 6, and 8-15 are pending and rejected. Claim 1 is amended and claims 2-4 and 7 are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 19, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-8, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens, US 2014/0190000 A1 in view of Su, US 2015/0361551 A1 (provided on the IDS dated 2/7/2019) and Kupczunas, WO 2018/139945 A1.
	Regarding claim 1, Stevens teaches a method for repairing a printed circuit board (PCB) (refurbishing or remanufacturing an electronic device by replacing electronic components on a circuit board, abstract and 0014, where the subassembly having electronic components may include a flexible material with printed connectors or wires, 0005, which is also considered a printed circuit board since it is a support for electronic components with printed circuits) comprising: 
a) presenting a PCB having an initial coating on a surface thereof (where the device or subassembly may already include a protective coating, 0012, 0059, and Fig. 5); 
b) mechanically removing the initial coating from the surface of the PCB at least in 5an area in need of repair (removing at least a portion of the existing protective coating as part of replacing a defective electronic component, for example, after removing the defective electronic component and conductive material connecting the defective electronic component to the circuit board, any protective coating in the area of the newly-exposed contact area is removed, 0059, or entirely removing the previously-applied protective coating, 0060, indicating that the initial coating is removed at least in the area in need of repair, where a material removing element may be configured to mechanically remove material from one or more selected regions of a protective coating, 0062, indicating that the initial coating is mechanically removed); and 
c) recoating at least the area of the PCB in need of repair by way of atomic layer deposition (applying a protective coating to at least a portion of the subassembly, where the coating is applied to at least the location of the subassembly where the replacement electronic component is located, 0007, where the coating process includes ALD, 0008).
They teach that the protective materials applied to surfaces of an electronic device or a subassembly of an electronic device may impart at least a portion of the 
	They do not teach that the step of repairing involves removing a parylene coating and recoating with nanolaminates composed of aluminum oxide and titanium dioxide.
	Su teaches a protective coating for an electronic device, such as a coating that is substantially impermeable to moisture and oxygen (abstract). They teach that the coating is an ultra-thin film comprising a plurality of sub-layers formed by ALD (abstract). They teach that an example of an electronic device includes a printed circuit board and electrical components (0004). They teach that the protective coating includes a metal oxide such as aluminum oxide, titanium oxide, etc. (0008). They teach that the protective coating may include a plurality of sub-layers that may include a plurality of different materials (0009). They teach that the ALD process may be repeated any number of times until a protective coating with the desired characteristics, e.g. desired number of sub-layers with different sub-layers that comprise a desired sequence of different materials (0010). They teach that the process may be used to apply a protective coating to an electronic device assembly as part of a refurbishing process or a remanufacturing process (0015). They teach that each cycle of an ALD process results in a film having a thickness that is about the same as a distance across one atom or as a distance across one molecule so that the process is repeated several time to provide a film having the desired thickness (0021). They teach that the protective coating can include a thickness of 100 nm, 200 nm, 250 nm, and 500 nm (0021). Therefore, since they provide a protective coating having a plurality of sub-layers where the total thickness is in the nanometer range, the resulting film is considered to comprise nanolaminates since each layer will also be in the nanometer range. Further, since they 
	Kupczunas teaches an optoelectronic foil that includes a barrier layer deposited onto a substrate by ALD (abstract and pg. 4). They teach that the barrier layer prevents against moisture and oxygen penetration from the substrate into the conductive layer, ensuring a significant reduction of degradation processes of the conductive layer that constitutes the optoelectronic element of the foil and of the active layers of the device that can be deposited onto the optoelectronic foil (pg. 6). They teach that the barrier layer consists of at least one material selected from the group consisting of silicon oxides, aluminum oxides, titanium oxides, zirconium oxide, hafnium oxide, and parylene (pg. 6). They teach that the barrier layer may be a monolayer comprising at least two different materials and may be made for example of Al2O-3 doped with TiO2 or it may take the form of a multi-layer comprising within the barrier at least two sub-layers stacked one on the other, wherein each sub-layer may be made of different material or materials, for example, one sublayer is Al2O3 and the other sublayer is TiO2 (pg. 6). They teach that each sublayer within the barrier large may be of the same or different thickness, preferably in the range between 5 and 500 nm, regardless of the 
	From the teachings of Su and Kupczunas, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Stevens to have formed the protective coating using the process of Su and Kupczunas so that the step of recoating the PCB in need of repair involves recoating with nanolaminates composed of sublayers of a mixture of aluminum oxide and titanium oxide because Su indicates that their process can be used to provide a protective, moisture resistance coating in refurbishing or remanufacturing electronic devices, where the process can coat PCBs, and the coatings provide improved results compared to parylene where different inorganic materials such as aluminum oxide and titanium oxide can be used to form a composite material coating and Kupczunas indicates that a barrier layer formed of aluminum oxide doped with titanium dioxide or formed from aluminum oxide/titanium dioxide nanolaminates provides protection of an electronic device against moisture as an alternative to a material used as protective layers in circuit boards (parylene) such that it will provide the desired and predictable result of providing an improved protective coating to impart moisture resistance on the PCB using suitable materials. Further, since Su and Kupczunas teach forming multiple sublayers of materials such as aluminum oxide and titanium dioxide and Kupczunas indicates that aluminum oxide doped with titanium dioxide is a suitable material, it 
	Stevens in view of Su do not specifically teach replacing an initial parylene coating with the Al2O3 doped with TiO2 nanolaminate. Stevens teaches that the coating element may be configured to deposit a protective coating such as a parylene film (0051 and 0055). 
	As discussed above, Su and Kupczunas suggest providing the protective coating by ALD, where the coating is formed of metal oxide nanolaminates (i.e. an Al2O3 nanolaminate composition doped with a TiO2 nanolaminate composition) because Su indicates that their ALD process can be used to provide a protective, moisture resistant coating in refurbishing or remanufacturing electronic devices, where the process can coat PCBs, and the coatings provide improved results compared to parylene and Kupczunas indicates that aluminum oxide doped with titanium oxide provides a desirable barrier layer to moisture as an alternative to a material such as parylene where the layer can be deposited by ALD such that it will provide the desired and predictable result of providing an improved protective coating to impart moisture resistance on the 
Regarding claim 5, Stevens in view of Su and Kupczunas suggests the limitations of instant claim 1. Stevens further teaches using a masking element for masking areas of the exterior or interior of the electronic device or a subassembly thereof where the protective coating is not desired (0010 and 0050). Therefore, the surface of the PCB subassembly where the coating is not desired are masked so as to isolate at least the area in need of repair for coating. 
Regarding claim 6, Stevens in view of Su and Kupczunas suggests the limitations of instant claim 1. As discussed above for claim 1, Su and Kupczunas suggest providing the protective coating using ALD process, where the coating is formed of an alumina nanolaminate composition doped with a titania nanolaminate composition. Su further teaches subjecting each electronic device assembly to decontamination processing (0017). They teach that a plasma of an inert material or a substantially inert material may be used to at least partially decontaminate each electronic device assembly within the reaction chamber (0017). They teach that the treatment may also effectively purge the reaction chamber (0017).
Kupczunas also teaches cleaning and activating a substrate using plasma treatment (pg. 4).
	From the teachings of Su and Kupczunas, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Stevens in view of Su and Kupczunas to prepare the surface of the PCB in at least the area in need of repair for recoating by a plasma process because Su teaches that such a process decontaminates the surface of an electronic device and Kupczunas indicates plasma treatment cleans and activates a surface such that it will provide the desired and predictable result of removing contaminants to ensure a clean surface for coating. 
	Regarding claim 8, Stevens in view of Su and Kupczunas suggests the limitations of instant claim 1. As discussed above for claim 1, Su and Kupczunas suggest providing the protective coating using ALD process, where the coating is formed of an alumina nanolaminate composition doped with a titania nanolaminate composition. Su further teaches that the ALD process may also include application of energy to a 
Regarding claim 14, Stevens in view of Su and Kupczunas suggests the limitations of instant claim 1. As discussed above for claim 1, Su and Kupczunas suggest providing the protective coating using ALD process, where the coating is formed of an alumina nanolaminate composition doped with a titania nanolaminate composition. Su further teaches that the thickness of the protective coating is 50 nm, 100 nm, 200 nm, 250 nm, and 500 nm (0021). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have deposited the protective film in the process of Stevens in view of Su and Kupczunas to have at thickness of 50 nm, 100 nm, 200 nm, 250 nm, or 500 nm because Su indicates that such a thickness is suitable for the protective layer on a PCB such that it will be expected to provide the needed moisture protection when having such a thickness. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  Since, Stevens in view of Su and Kupczunas suggest using a protective film thickness within the range of instant claim 14 their teachings anticipate the range.
Regarding claim 15, Stevens in view of Su and Kupczunas suggests the limitations of instant claim 1. Stevens further teaches that the protective coating may be applied to the entire subassembly of the electronic device (0041), such that the entire surface of the PCBC will be coated by way of ALD. 

	
Claim 9, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens in view of Su and Kupczunas as applied to claim 1 above, and further in view of Wenxu, US 2017/0058402 A1.
	Regarding claim 9, Stevens in view of Su and Kupczunas suggests the limitations of instant claim 1, where Su and Kupczunas suggests forming the nanolaminate layer by ALD.
	They do not teach recoating the area of the PCB in need of repair using spatial or localized ALD.
	Wenxu teaches a shower head of a combinatorial spatial atomic layer deposition (CS-ALD) apparatus (abstract). They teach that spatial ALD provides a thin film with a uniform thickness at a higher deposition speed (0006). They teach that the shower heads may determine optimum process conditions with relative ease by performing a single experiment, including various combination of thin film deposition processes and/or thin film etching processes at a desired location of a substrate, and replicate the determined deposition and/or etching process conditions to a larger area or an entire area of the substrate (0007). 

Regarding claim 10, Stevens in view of Su and Kupczunas suggests the limitations of instant claim 1. As discussed above for claim 8, Su provides the suggestion of using plasma energy with ALD to deposit the protective film. 
	Stevens in view of Su and Kupczunas do not suggest applying the plasma using a localized plasma source delivered through a nozzle assembly.
	As discussed above for claim 9, Wenxu suggests using spatial ALD to provide a thin film with a uniform thickness at a higher deposition speed using shower heads that determine optimum process conditions with relative ease for depositing a thin film at a desired location on a substrate or over the entire substrate. Wenxu further teaches that a reactant gas supply line 38L may be connected to the reactant gas injection nozzle 38A, where plasma may be supplied to the substrate through the reactant gas supply line (0045). They teach that the plasma may be supplied by remote plasma or the plasma may be an electron beam (0045). Therefore, in the process of Stevens in view of Su, Kupczunas, and Wenxu, the plasma in the plasma assisted spatial ALD process will be 
	Regarding claim 12, Stevens in view of Su, Kupczunas, and Wenxu suggest the limitations of instant claim 10. Wenxu further teaches that the nozzle array may be fixed and the substrate may move left or right along an x-axis direction (0050 and Fig. 5). Therefore, in the process of Stevens in view of Su, Kupczunas, and Wenxu, the PCB will be moved relative to the nozzle assembly. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stevens in view of Su, Kupczunas, and Wenxu as applied to claim 10 above, and further in view of Levy, US 2009/0130858 A1.
	Regarding claim 11, Stevens in view of Su, Kupczunas, and Wenxu suggest the limitations of instant claim 10. Wenxu further teaches that the nozzle array may be fixed and the substrate may move left or right along an x-axis direction (0050 and Fig. 5).
	They do not teach that the nozzle assembly is moved relative to the PCB.
	Levy teaches a process for depositing a thin film material on a substrate comprising simultaneously direction a series of gas flows from the output face of a delivery head of a thin film deposition system toward the surface of a substrate, where the series of gas flows comprises a first reactive gaseous material, an inert purge gas, and a second reactive gaseous material (abstract). They teach that the first reactive gaseous material is capable of reacting with a substrate surface treated with the second reactive gaseous material (0031). They teach that the system provides a relative oscillating motion between the distribution head and the substrate (0039). They teach providing a compact apparatus for atomic layer deposition onto a substrate (0040). 
	From the teachings of Levy, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Stevens in view of Su, Kupczunas, and Wenxu to have moved the nozzle array relative to the substrate because Levy indicates that relative movement between an ALD gas delivery head and a substrate can be provided by moving the gas delivery head such that it will provide the desired and predictable result of providing relative movement between the nozzle array and the substrate. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Stevens in view of Su and Kupczunas as applied to claim 1 above, and further in view of Wenxu, US 2017/0058402 A1 and Forstner, US 2007/0090092 A1.
	Regarding claim 13, Stevens in view of Su and Kupczunas suggests the limitations of instant claim 1. As discussed above for claim 10, Su suggests using plasma enhanced ALD to deposit the alumina/titania nanolaminate protective coating and Wenxu suggest using a localized energy source delivered through a nozzle in the step of recoating the PCB.
	They do not teach that the step of removing the initial coating involves utilizing a localized energy source delivered through a nozzle assembly.

	From the teachings of Forstner, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Stevens in view of Su, Kupczunas, and Wenxu to have used plasma nozzles to deliver a plasma for removing the initial protective coating because Forstner teaches that the plasma nozzles can remove a coating layer in a desired area where the process can be material-specific and the penetration depth can be controlled such that it will provide the desired and predictable result of removing the protective layer in the desired regions for repair while also removing only the desired material. 

Response to Arguments
Applicant's arguments filed April 21, 2021 have been fully considered.
The previous 112(b) rejection of claim 7 is withdrawn in light of the cancellation of claim 7.
In light of the amendment to claim 1, Applicant’s arguments are considered persuasive and therefore the rejection has been modified to include the new reference of Kupczunas which suggests forming an alumina doped with titania barrier layer having moisture prevention properties where the layer can be formed by ALD as discussed above.
Regarding Applicant’s arguments over unexpected results and the declaration provided 10/6/2020, it is noted that Exhibit A indicates that Group 4 provided better results compared to the other groups, where Group 4 had parylene-C rubbed off in one area that was then recoated with an alumina/titania nanolaminate. However, the current art provides the suggestion of replacing an initial parylene coating with a nanolaminate of materials including alumina and titania and alumina doped with titania where improved results are expected because Su indicates that their ALD nanolaminate coating is improved compared to parylene. Specifically, Stevens teaches repairing PCBs where they indicate that parylene is a known protective coating and Su indicates that metal oxide nanolaminate coatings provide improved results compared to parylene coatings, where Kupczunas suggests forming a layer of alumina doped with titania Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Therefore, since Stevens in view of Su and Kupczunas provide the suggestion of replacing an initial parylene coating with a nanolaminate comprising alumina doped with titania with the expectation of better results, the advantage indicated by Applicant would naturally flow from the suggestion of the prior art. 
It is also noted that it is unclear from Exhibit A what the difference between group 2 and group 3 is and further whether group 2, group 3, and group 4 all have the same types of alumina/titania coatings so as to be equivalent or whether they are different. Further, claim 1 has been amended to require that the layer is formed of a first nanolaminate doped with a second nanolaminate where the first and second nanolaminate include alumina and titania such that it is unclear whether the alumina/titania nanolaminates are doped in Exhibit A.

Conclusion                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA D MCCLURE/Examiner, Art Unit 1718